DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response and amendment of 12/3/2021 are acknowledged. Claims 2-15 have been amended. New claims 16-20 have been added. 

Status of Claims
3.      Claims 1-20 are pending in this application. Claims 2-15 have been amended. New claims 16-20 have been added. 

Drawings
4.    The drawings submitted by the applicants dated 3/27/2020 have been accepted by the examiner.

Priority
5.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Application No.201911057539.X, filed on 11/01/2019 has been filed. But no English translation of said application has been received. 
        Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the prior art purposes the priority date will be the filing date of US application which is 03/27/2020.





Specific deficiency Sequence Compliance
6.     This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on page 12 of the specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Election/Restrictions
7.    Applicant's election with traverse filed on 12/3/2021 is acknowledged. Applicants elected group I (Claim1) which is to a new species of Genus of a fungus. 
    The traversal is on the ground(s) that The Applicant has elected group 1, i.e., claim 1 with traverse to be prosecuted under the present application. Applicant traverses on the following grounds: Groups II and IIl comprising claims 2-15 are dependent claims of claim 1 and therefore include all the limiting features of claim 1. Since claim 1 is defined by the accession number of CCTCC NO: M 2019414, dependent claims 2-15 consequently are also limited by this accession number. Dependent claims 2-15 therefore do not require undue search and consideration and therefore should be examined together with claim 1. Withdrawal of the Restriction Requirement is respectfully requested.
      This is not found persuasive because where the inventions as claimed are shown to be independent or distinct and the establishment of search burden, under the criteria of MPEP § 808.02 has been meet. The requirement is that the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof:  This shows that each invention has

(B)    A separate status in the art when they are classifiable together: Even
though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. In this case, 
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. In this case, searching for an artificial or domestic culture medium requires a different search, then a search drawn to a new species of a genus. In addition, the technical literature search for a cultivating method and a medicament are not coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-15 and new claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2021. New claims 16 and 20 will be examined with elected claim 1. Claims 1, 16 and 20 are under consideration.


Claim Rejections - 35 USC § 101
8.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.      Claims 1, 16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without Pholiota, Pholiota glutinosior, comprising HMGIM-W1 40054, and having an accession number of CCTCC NO: M 2019414 , which is not markedly different from the fungi as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because reciting a new species which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a fungus from its natural habitat and extracting or measuring its known components does not add meaningful limitation, but is only an attempt to generally link the product of nature to a particular technological environment which claims 16 and 20 recite.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because genus Pholiota and Pholiota glutinosior, are natural products. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature. 
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  

Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible.
The claimed species is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the foliar spray mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk 
It is well established that the mere physical or tangible nature of additional elements such as extracting does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.



Claim Rejections - 35 USC § 112
10.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
11.      Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a deposit rejection.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the 
The invention appears to employ novel strains of fungi It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on paragraphs  0018, 0038, 0075  of the specification and the abstract.  However, it is not clear if the deposits meet all the criteria set forth in 37 CFR 1.801-1.809. Because it is not clear that  Pholiota glutinosior, comprising HMGIM-W1 40054, and having an accession number of CCTCC NO: M 2019414 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.  Without a publicly  available deposit of the above strains, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the strains is an unpredictable event.
	Applicant’s referral to the deposit of strains on para 0030 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR 1.801-1.809 have been met.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become nonviable or non-replicable.

	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
6) The procedures used to obtain a sample if test is not done by the depository; and
	7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information 
concerning deposit practice. 

Conclusion
12.      No claims are allowed.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 9, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645